LI PSKV LOWE ~                                                          Christopher H. Lowe - Partner
AN    EMPLOYMENT               LAW     FIRM
                                                                    420 Lexington Avenue, Suite 1830
                                                                         New York, New York 10170
                                                                                 Main: 212.392.4772
                                                                                Direct: 917.594.5561
                                                                                  Fax: 212.444.1030
                                                                              Chris@lipskylowe.com

                                                                                www.lipskylowe.com

                                                    July 12, 2021

     VIA ECF
     The Honorable Sidney H. Stein, U.S .D.J.                 MEMO ENDORSED, p. 2
     United States District Court
     Southern D istrict of New York
     Thurgood Marshall U.S. Courthouse
     40 Foley Square
     New York, New York 10007

             Re:     Tatum-Rios v. Work LA LLC., d/b/a Laca USA,
                     1:21 -cv-0 1164-SHS

      Dear Judge Stein:

              We represent the Plaintiff in this website accessibility case under Title III of the
      American's with Disabilities Act, and its New York State and City analogs. We write
      now to respectfully request an adjournment of the Initial Pretrial Conference ("IPTC"),
      currently scheduled for July 14, 2021 at 9:00am. (Dkt. 10.)

              Plaintiff filed this action on February 9, 2021 (Dkt. 1) and Defendant was served
      April 16, 2021 (Dkt. 8). Defendant has neither appeared, nor contacted us. We have been ,
      and continue trying to reach Defendant to avoid unnecessary default motion practice and
      to discuss potential settlement. Plaintiff respectfully requests a further 45-day
      adjournment of the IPTC to facilitate Defendant's appearance in the case. If this request
      is granted, and Defendant has not appeared in the case within the first 30 days of this
      extended time period, Plaintiff will be prepared to file for default judgment in lieu of, and
      by the new date of the IPTC .

      This is the third request for an adjournment of the IPTC. As Defendant has not yet
      appeared in the case and we have not been contacted by their counsel, we are unable to
      determine whether Defendant consents to this request. If granted, this adjournment will
      not affect any other case deadlines because no Scheduling Order has yet been entered.
                                                              The Honorable Sidney H. Stein
LIPSKY LOWE !                                                                 July 12, 2021
                                                                                Page 2 of 2
AN   EMPLOYMENT          L AW   F I RM



           We appreciate the Court's consideration of this request.


                                                Respectfully submitted,
                                                LIPSKY LOWE LLP


                                                s/ Christopher H. Lowe
                                                Christopher H. Lowe




 The conference is adjourned to September 3, 2021, at 10:00 a.m.

 Dated: New York, New York
        July 12, 2021
